Title: John Adams to Abigail Adams, 12 August 1776
From: Adams, John
To: Adams, Abigail


     
      
       Aug. 12 76
      
     
     Mr. A. and Coll. Whipple, are at length gone. Coll. Tudor went off with them. They went away, about Three o Clock this afternoon. I wrote by A and Coll. Whipple too. By the latter I sent two large Bundles, which he promised to deliver to you.
     These middle States begin to taste the Sweets of War. Ten Thousand Difficulties and wants occur, which they had no Conception of before. Their Militia are as clamorous, and impatient of Discipline, and mutinous as ours, and more so. There has been seldom less than four Thousand Men in this City at a Time, for a fortnight past, on their March to New Jersey. Here they wait untill We grow very angry, about them, for Canteens, Camp Kettles, Blanketts, Tents, Shoes, Hose, Arms, Flints, and other Dittoes, while We are under a very critical Solicitude for our Army at New York, on Account of the Insufficiency of Men.
     I want to be informed of the State of Things with you. Whether there is a Scarcity of Provisions of any Kind, of West India Articles, of Cloathing. Whether any Trade is carried on, any Fishery. Whether any Vessells arrive from abroad, or whether any go to sea, upon foreign Voyages.
     I wish to know likewise, what Posture of Defence you are in. What Fortifications are at Nantaskett, at Long Island, Petticks Island &c. and what Men and Officers there are to garrison them. We hear nothing from the Massachusetts, lately, in Comparason of what We did, when the Army was before Boston.
     I must not conclude without repeating my Request, that you would ask some of the Members of the General Court to send me Horses—and if they cannot, to send them yourself.
    